Citation Nr: 1307198	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  11-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the right and left feet.

3.  Entitlement to a higher initial disability evaluation (rating) for depressive disorder, in excess of 10 percent for the period from January 30, 2007 and in excess of 30 percent from January 31, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his parents


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from November 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The August 2007 rating decision granted service connection for depressive disorder and assigned a 10 percent initial disability rating, effective January 30, 2007 (based on date of claim for service connection).  New evidence was received in May 2008, including an April 2008 VA examination report and March 2008 VA treatment records; as this evidence was received within a year of the August 2007 rating decision, it precludes the finality of the August 2007 rating decision.  See 38 C.F.R. § 3.156(b) (2012).    The June 2008 rating decision granted a staged 30 percent initial disability rating for depressive disorder for the period from January 31, 2008, thus creating a staged initial rating.  The Veteran disagreed with the rating assigned, and the grant of a higher initial rating is not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the initial rating issue has been characterized to include both rating periods.  The January 2008 rating decision denied reopening of service connection for a lumbar spine disorder.  


The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

Although the Veteran contended in statements that his depressive disorder renders him unemployable, he had already made a claim with the RO for a total disability rating based on individual unemployability (TDIU), which was adjudicated by the RO in March 2012.  The Veteran has not yet appealed that decision.  For this reason, the Board will not infer jurisdiction over the claim for TDIU.  This case is distinguishable from Rice  v. Shinseki, 22 Vet. App. 447 (2009), as that case involves an unadjudicated claim for TDIU.  

As will be explained below, new and material evidence has been received to reopen service connection for a lumbar spine disorder.  Given the findings below as to the Veteran's claim for service connection for a lumbar spine disorder, and because there is sufficient competent lay and medical evidence to decide the theory of direct service connection, the Board is bifurcating the issue into two separate issues of entitlement to service connection for a lumbar spine disorder on a direct basis (as directly incurred in service) and entitlement to service connection for a lumbar spine disorder as secondary to the service-connected bunionectomies of the feet.  The case has been recharacterized as set forth in the title page above.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  

As further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a lumbar spine disorder as secondary to service-connected status post bunionectomies of the feet, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  A December 1996 rating decision denied service connection for a lumbar spine disorder on the basis that the evidence of record did not show that the Veteran had a current lumbar spine disability which was related to service.  

2.  Additional evidence received since the December 1996 rating action on the issue of service connection for a lumbar spine disorder raises a reasonable possibility of substantiating the claim.  

3.  The Veteran did not engage in combat with the enemy during service.

4.  The Veteran did not sustain an injury or disease of the lumbar spine during service.

5.  The Veteran did not experience chronic symptoms of a lumbar spine disorder during service.

6.  The Veteran did not experience continuous symptoms of a lumbar spine disorder after service.

7.  The Veteran does not have arthritis of the lumbar spine which manifested within one year of separation from service. 

8.  Throughout the entire rating period on appeal, the Veteran's depressive disorder has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as social anxiety, depression, sleep impairment, irritability, decreased concentration, and decreased interest in activities.  



CONCLUSIONS OF LAW

1.  The December 1996 rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  A lumbar spine disorder was not incurred in active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent, but no higher, for depressive disorder have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim to reopen, VA must look at the bases for the denial in the prior decision and respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2007, September 2007, and April 2008, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased rating and petition to reopen, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Additionally, the letters from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in connection with his claims in 2007, 2008, 2010, and 2011.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including his history and evaluation.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran's appeal for a higher evaluation is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's disability since the most recent, 2011 VA examination, including no assertion by the Veteran of worsening since the last VA examination.  The Veteran here does not assert that his disability has worsened since the October 2011 VA examination; he merely asserts entitlement to a higher disability evaluation.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that the disability on appeal has worsened since the last VA examination in 2011.  As the evidence does not show worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded an adequate examination on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection for Lumbar Spine Disorder

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 
24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis of Reopening Service Connection for Lumbar Spine Disorder

The Veteran's claim for service connection for a lumbar spine disorder was denied in a December 1996 rating decision on the basis that there was no current diagnosis of disability.  In the December 1996 rating decision, the RO denied service connection for a lumbar spine disorder.  The RO acknowledged that the Veteran was treated for complaints of back pain during service, in July 1995 and March 1996, after lifting and playing basketball, respectively.  The RO found that the evidence did not demonstrate that the Veteran had been diagnosed with a lumbar spine disorder or had a current diagnosis related to his lumbar spine, and noted that pain, standing alone, was not a disability.  In December 1996, the record contained the Veteran's service treatment records.

The Veteran was notified of the 1996 decision via a letter dated in December 1996.  He did not submit a notice of disagreement, and no evidence was received within the year following that letter such that the provisions of 38 C.F.R. § 3.156(b) would apply; therefore, the December 1996 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In January 2007, the Veteran filed an application to reopen service connection for a lumbar spine disorder.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

Since the RO's December 1996 decision, the Veteran has submitted additional evidence in support of his petition to reopen.  In several statements, the Veteran asserts that his current lumbar spine disorder, diagnosed as early degenerative joint disease of the lumbar spine by the April 2007 VA examiner and diagnosed as lumbago by the October 2011 VA examiner, is related to his service; he asserts that he was treated in service and continues to seek treatment for his lumbar spine.  In support of this assertion, he points to post-service VA and private treatment records, as well as his testimony, and that of his family, before the undersigned in December 2012.

Additionally, treatment records from the Downs and Lowman Clinic, dated in 2010, show diagnoses of displacement of lumbar intervertebral disc, lumbosacral radicular syndrome, and displacement of thoracic intervertebral disc; there is no indication in these records of a history of in-service treatment, or any allegations as to an injury to the back during service.  The Veteran, as previously discussed, also testified before the undersigned in December 2012.  He testified that he has had back pain since service; his parents testified that his back pain has been ongoing since his discharge from service.  

For purposes of establishing whether new and material evidence has been received, the credibility of the evidence, and not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the Veteran's statements and testimony regarding in-service and post-service back symptoms, treatment, and diagnosis, as well as the testimony of his parents, are not shown to be inherently false, they are presumed credible for the limited purpose of reopening the claim.  Additionally, the Veteran is considered competent to report the onset and continuation of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Given this, and particularly in view of the Court's holding in Shade, the Board finds that the contentions by the Veteran's parents, and the Veteran's contentions - not previously of record - represent evidence of back pain since service, as well as the recent diagnoses related to the Veteran's lumbar spine, as shown in the VA examination reports and Downs and Lowman Clinic records, sufficient to reopen the Veteran's previously denied claim.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the Federal Circuit Court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  In conclusion, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Legal Criteria for Service Connection of Lumbar Spine Disorder

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).   In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112  and 38 C.F.R. §§ 3.307(a), 3.309(a).  The condition at issue in this case, degenerative arthritis of the lumbar spine, is "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011)." 


Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a); see also Jandreau, 492 F.3d 1372, and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis of Direct Service Connection for Lumbar Spine Disorder

The Veteran asserts that his lumbar spine disorder is related to his military service.  In the Notice of Disagreement, VA Form 9, and testimony before the undersigned, the Veteran contends that his lumbar spine disorder began during service and has continued since that time.  The Veteran asserts that he had low back pain due to an injury in service and continuous back pain since that time.  

The Veteran does not allege, and a review of his official military documentation contained in his claims file does not otherwise indicate, that he engaged in combat against enemy forces as contemplated by VA regulations.  His DD Form 214 does not reflect that he received any decorations or medals indicative of involvement in combat.  While the Veteran's military occupational specialty was armor crewman, the evidence is inconsistent with combat and he has not contended that he engaged in combat service.  For these reasons, the Board finds that the Veteran did not "engage in combat" with the enemy during service.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the lumbar spine during service, that the Veteran did not have chronic symptoms of a lumbar spine disorder in service, and that the Veteran did not have continuous symptoms of a lumbar spine disorder after service.  In this case, the service treatment records show treatment for acute episodes of low back pain in July 1995 and March 1996, but are negative for any complaints, treatment, or diagnoses related to a chronic lumbar spine disorder.  See 38 C.F.R. § 3.303(a), (b). 

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbar spine disorder after service.  Medical records submitted after the Veteran's petition to reopen in January 2007 show that the Veteran's first post-service treatment for low back pain was in 1999, related to complaints of heavy lifting at work.  In July 1999, and again in September 2006, the Veteran did not give a history of any injury or disease of the lumbar spine during service, or chronic symptoms during service, or continuous symptoms since service separation.  He first made such assertions at or after the time that he filed the current VA claim for compensation in 2007.  Moreover, the aforementioned VA treatment records, and those dated since 2006, as well as the 2007 and 2010 VA examination reports, indicate that the Veteran's lumbar spine complaints were associated with the intercurrent cause of (post-service) employment doing heavy lifting in a warehouse.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  

Although the Veteran is competent to report certain symptoms of a lumbar spine disorder, the Board finds that his reports of symptoms in service and continuous symptoms since service are inconsistent with his own, previously reported histories and other evidence of record, and are not credible.  As noted above, the Veteran did not assert that he had a diagnosis of a lumbar spine disorder until 2007.  And, although the Veteran previously asserted that he had a low back disorder related to his service, he did not allege that his current complaints of back pain and diagnosis of a lumbar spine disorder are related to active service until he filed his claim for benefits in 2007.  Moreover, at the April 2007 VA examination, he asserted that his in-service back pain was related to a fall in service.

The Board has also considered the statements of the Veteran and his parents, attesting that the Veteran has a history of back pain, and problems with prolonged standing and sitting since service.  These statements, combined with the clinical evidence of record, do not demonstrate a relationship between the Veteran's active service and his current lumbar spine disorder, either by direct nexus or by a showing of continuous symptoms since service separation.  Of note, the Board observes that the April 2007 and September 2010 VA examiners opined that the Veteran's current lumbar spine disorder is unrelated to his in-service episodes of back pain; the September 2010 VA examiner noted that the Veteran's in-service episodes of back pain resolved without residuals, and that the Veteran's post-service treatment for back pain followed repetitive back injuries due to heavy lifting during the course of employment after service.  

The Board finds that the recent contentions of the Veteran and his parents regarding a lumbar spine disorder in service are not credible because their reports are inconsistent with the service treatment record evidence, the absence of complaints or treatment after service, the Veteran's own histories made for treatment purposes prior to filing his 2007 claim for VA compensation, and his own reported histories at the VA examinations.  In his January 2007 claim for VA benefits, the Veteran claimed that he had a lumbar spine disorder that began during active service and continued since that time; however, treatment records since that time do not show any related complaints or diagnoses prior to 1999, wherein he asserted his back pain was due to a post-service on-the-job injury from heavy lifting.  Prior to the 2007 claim for benefits, it is significant that he did not make any assertions of chronic symptoms in service or continuous symptoms since service regarding the claimed lumbar spine disorder.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Such evidence weighs against findings of chronic symptoms of a lumbar spine disorder in service or continuous symptoms since service. 

For these reasons, the Board finds that the Veteran's and his parents' recent statements and testimony for compensation purposes that he had chronic symptoms during service and that he experienced continuous symptoms since service are outweighed by the other, more contemporaneous lay and medical evidence of record, and are not credible.  See Caluza at 511 (1995); Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005).

While the record reflects that the Veteran was diagnosed with degenerative joint disease of the lumbar spine in 2007, to substantiate a claim of presumptive service connection for such disability as a chronic disease, there must be evidence that it was manifested to a compensable degree in the first post-service year.  A thorough review of the record reflects no degenerative joint disease of the lumbar spine in the first post-service year.  Although the Veteran has alleged experiencing symptoms during the first post-service year, notably, as a layperson, he is not competent to diagnose degenerative joint disease of the lumbar spine as that disability is an insidious process identified by diagnostic testing, such as x-rays.  See Jandreau at 1377.  Moreover, as indicated above, such assertions and testimony of symptoms in service and continuously after service are not credible.  Given that there is no credible evidence of degenerative joint disease of the lumbar spine within the first post-service year, and there is no clinical evidence of record demonstrating a nexus between the Veteran's current lumbar spine and his treatment for back pain in service, service connection for a lumbar spine disorder on a presumptive basis is also not warranted.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's lumbar spine disorder is directly related to service; therefore, the claim for direct service connection of this disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The theory of secondary service connection under 38 C.F.R. § 3.310 will be discussed in the Remand below.

Legal Criteria for Rating of Depressive Disorder

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of the award when his disability may have been more severe than at other times during the course of his appeal.

The Veteran's depressive disorder is rated as 10 percent disabling for the initial rating period since January 30, 2007 and as 30 percent disabling for the period since January 31, 2008 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 10 percent disability evaluation is assigned under Diagnostic Code 9434 for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent disability rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher 70 percent evaluation is provided for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.   

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Analysis of Initial Rating for Depressive Disorder

The Veteran contends that a higher initial disability rating than 10 percent, and higher disability rating than 30 percent from January 31, 2008, for depressive disorder is warranted.  In multiple statements, and in testimony before the undersigned, the Veteran asserted that he experiences depression and anxiety, difficulty in social situations, and difficulty sleeping.  At the October 2011 VA examination, he reported irritability, diminished concentration, decreased interest in activities, depression, and social anxiety.

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal, since January 30, 2007, the Veteran's service-connected depressive disorder more nearly approximates the criteria for a 50 percent disability evaluation under Diagnostic Code 9434.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period on appeal, the Veteran's depressive disorder has been characterized by reduced reliability and productivity due to such symptoms as anxiety, depression, insomnia, and decreased interest.  

The evidence shows that the Veteran does not experience panic attacks, nor does he have obsessional rituals, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his depressive disorder; he is alert and oriented upon examination, and he has not reported any suicidal or homicidal ideation, or delusions and hallucinations.  The Board acknowledges that the Veteran testified before the undersigned that he experienced panic attacks, but he denied panic attacks at the VA examinations and upon treatment at VA; likewise, further testimony before the undersigned indicates that the Veteran was describing episodic anxiety.

The VA examiners and treating providers assessed that symptoms of depressive disorder interfered with social relationships for the Veteran.  The VA examiner in April 2008 assigned a GAF score of 60, and in October 2010 the VA examiner assigned a GAF score of 55.  The October 2011 VA examiner assigned a GAF score of 60, and treatment records show GAF scores of 70 in March 2008 and 50 in March 2007own in December 2007.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 indicates serious symptoms or any serious impairment in social or occupational functioning.   A GAF score of 51-60 contemplates moderate symptoms or moderate difficulty in social and occupational functioning and a GAF score of 61-70 indicates mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV at 44-47.  The GAF scores of the VA examiner and treating providers take into account all of the evidence of record, lay and objective, and assesses the one year period prior to the date assigned, such that a fuller picture of the nature and history of the Veteran's depressive disorder is provided when GAF scores are interpreted in this light.  

The April 2008, October 2010, and October 2011 VA examination reports, as well as VA treatment records dated March 2007 to July 2010, indicate that the Veteran's symptoms were productive of no more than moderate occupational and social impairment, with adequate insight and functional judgment due to his depressive disorder.  The Board acknowledges that GAF scores are not dispositive of the rating to be assigned, but that GAF scores must be considered in conjunction with the evidence of record as a whole.  In this case, the Board finds that the more specific evidence of the degree of occupational and social impairment, the evidence as to specific symptoms, and the assigned GAF scores by the VA examiners of 55 to 60 are probative of the overall disability picture; the October 2010 VA examiner described the Veteran's depressive disorder as no worse than moderate and the October 2011 VA examiner characterized the symptoms as mild or transient.  The GAF scores take into account all of the evidence of record, lay and objective, for the entire rating period on appeal, such that a fuller picture of the nature and history of the Veteran's depressive disorder is provided.  See 38 C.F.R. § 4.2 (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present). 

VA treatment notes reflect that the Veteran's thought processes and communication were unimpaired, that his eye contact was good, and that he was fully oriented and alert, with normal speech; the clinical evidence did not demonstrate that he had obsessive or ritualistic behavior.  He denied hallucinations and delusions, as well as denied suicidal or homicidal ideation.   He did not report experiencing panic attacks, impairment in hygiene or grooming, or inability to maintain activities of daily living.  However, the April 2008 VA examiner noted that the Veteran has some minimal memory impairment due to his depressive disorder.  

In consideration of the foregoing, the Board has considered all of the Veteran's psychiatric symptoms in reaching its decision regarding entitlement to a higher rating, as they impact occupational and social impairment.  The Board particularly notes that the Veteran's depressive disorder has not been shown by the VA examiner or his treating providers to cause any impairment in activities of daily living.  Similarly, although the Veteran reported social isolation and difficulty concentrating due to decreased motivation, the evidence of record demonstrates that the Veteran's unemployment is not related to his depressive disorder; to the contrary, the October 2011 VA examiner opined that employment would provide structure and support which might alleviate his depressive symptoms.  The October 2010 and October 2011 VA examiners noted that the Veteran's passive-dependent personality interferes with his participation in activities, and his preoccupation with his foot and back pain interfered with his psychosocial functioning outside of his immediate family.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a disability evaluation of 50 percent, but no higher, for depressive disorder have been met for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

The Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9434.  As previously discussed, the Board acknowledges that the Veteran endorses difficulty concentrating at his VA treatment appointments and VA examination, but the Board points out that a 50 percent evaluation contemplates disturbances in mood and motivation, as well as impaired memory.  Likewise, the Veteran had no suicidal or homicidal ideation, and there is no indication upon screening that he is at risk of harm to himself or others.  Additionally, the VA examiners assessed that the Veteran's service-connected depressive disorder is as previously characterized and is productive of no more than moderate effects on his activities of daily living.  For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 50 percent for depressive disorder for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for depressive disorder.   In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012).   The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's depressive disorder has manifested occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, irritability, sleep impairment, and difficulty in establishing and maintaining effective social relationships.  See Mauerhan, supra.  These symptoms are part of the schedular rating criteria, or otherwise "like or similar to" the rating criteria.  The GAF scores indicated by the DSM-IV, which are some evidence of the overall degree of occupational and social impairment, are incorporated as part of the schedular rating criteria.  See 38 C.F.R. § 4.130.

The disability rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  See 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD with schizophrenia, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disorder is granted.  

Service connection for a lumbar spine disorder, as directly incurred in service, is denied.

A disability rating of 50 percent for depressive disorder, but no higher, is granted.


REMAND

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting a Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran, at the December 2012 Board hearing before the undersigned, as well as in a May 2007 statement, alleged that his current lumbar spine disorder is aggravated by his service-connected bunionectomies of the feet.  The Board acknowledges that the Veteran was afforded VA examinations in April 2007 and October 2011 regarding the connection between his service-connected bilateral bunionectomies and his lumbar spine disorder.  However, these examination reports are inadequate as they only address whether the Veteran's service-connected bunionectomies of the right and left feet caused a lumbar spine disorder, and did not address whether the Veteran's lumbar spine disorder is  aggravated (worsened beyond normal progression) by the service-connected bunionectomies of the feet.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  Additionally, neither examination report included a rationale for the opinion provided.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of the medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing data, and the medical conclusion that the physician reaches).  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the right and left feet.  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the issue of secondary service connection for a lumbar spine disorder is REMANDED for the following action:

1.  Schedule the Veteran for VA examination in order to assist in determining whether the Veteran's current lumbar spine disorder is aggravated (worsened beyond the normal progression) by the service-connected bunionectomies of the right and left feet.  If such aggravation is noted, the Veteran's baseline level of symptomatology should be noted and the amount of aggravation by the Veteran's bunionectomies of the feet should be noted.  A rationale for all opinions expressed must be provided.  

The relevant documents in the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

2.  Following the completion of the above to the extent possible, the RO should readjudicate the Veteran's claim of service connection for a lumbar spine disorder as secondary to service-connected bunionectomies of the feet.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The purpose of this remand is to further develop the record.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


